Citation Nr: 0405901	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  95-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What evaluation is warranted for tendonitis of the left elbow 
from September 30, 1994?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This issue was previously before the Board in June 1998 and 
September 2000 at which times it was remanded for additional 
development.  In March 2003, the Board attempted to conduct 
development pursuant to the now invalidated provisions of 
38 C.F.R. § 19.9(a)(2) (2003).  In July 2003, the Board again 
remanded the issue to permit the RO to issue a supplemental 
statement of the case (SSOC).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

Although the issue currently under consideration was in 
appellate status long before the VCAA was enacted in November 
2000, no steps have been taken since that time to comply with 
its provisions.  In particular, the veteran was not informed 
of the specific evidence needed to substantiate her claim, 
nor was she notified of what specific evidence she was 
responsible for securing and what specific evidence VA would 
secure on her behalf.  The veteran was also not asked to 
submit all evidence in her possession that she believed was 
pertinent to her claim.  These actions are required.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran indicated that she has received treatment at 
Blanchfield Army Hospital since January 1998.  The RO 
requested these records and in November 1999, the Department 
of the Army indicated that the veteran's written consent was 
required before medical information could be released.  
Unfortunately, the representative, not the veteran, signed an 
authorization form.  Hence, the veteran should be asked to 
personally sign a release.

The RO has attempted to obtain a VA examination report that 
comports with the directives of a June 1998 remand.  In this 
regard, the veteran underwent VA examinations in October and 
November 1998, March 2001, and May 2003.  Alas all of these 
examinations are deficient, with the latest examination 
deficient because it failed to directly address whether there 
was weakened movement, excess fatigability, and 
incoordination.  When a Board remand is not complied with, as 
is the situation in this case, it is necessary to remand the 
case until full compliance is achieved.  In Stegall v. West, 
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated her for a 
left elbow disability since April 2001 
and ask her to sign the appropriate 
releases.  She must also be notified of 
the response from the Department of the 
Army and offered an opportunity to 
personally sign a release or obtain the 
evidence on her own.  Thereafter, any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio; and the 
Veterans Benefits Act of 2003 are fully 
satisfied.  The RO must address whether 
the appellant was prejudiced by VA's 
failure to issue a VCAA notice letter 
until after the rating decision which 
denied the benefit sought on appeal.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

3.  Upon completion of the development 
prescribed above, the claims file must be 
returned to the examiner who conducted 
the May 2003 study.  That examiner must 
address whether the appellant showed 
evidence of weakened left elbow motion, 
excess fatigability, or incoordination.  
If further examination is necessary to 
answer these questions, or if the May 
2003 examiner is no longer available, a 
new examination is in order that fully 
complies with the instructions set forth 
in the Board's March 2003 development 
memorandum.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




